Citation Nr: 1823022	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to an effective date earlier than March 11, 2014, for service connection of other specified schizophrenia spectrum and other psychotic disorder.

4.  Entitlement to an effective date earlier than March 11, 2014, for the grant of a total rating based on individual unemployability due to service connected disabilities (TDIU). 

5.  Entitlement to an evaluation greater than 70 percent disabling for other specified schizophrenia spectrum and other psychotic disorder.  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2015 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The claims for service connection for depression and entitlement to a higher rating for schizophrenia are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Based upon competent medical evidence linking the Veteran's PTSD to his military service, service connection is warranted.

2.  A September 1956 rating action granted service connection for VA hospitalization purposes in 1956 due to onset of an acute psychotic episode. 

3.  VA did not receive a claim for service connection for psychiatric disability for compensation purposes prior to March 11, 2015. 

4.  VA did not receive any evidence prior to March 11, 2014, which can reasonably be construed as a claim for TDIU. 

5.  The assigned one-year retroactive effective date of March 11, 2014, pursuant to a liberalizing law with respect to fully developed original compensation claims is the earlier effective date possible for service connection for schizophrenia and TDIU.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's PTSD is related to military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an effective date prior to March 11, 2014, for the award of service connection for other specified schizophrenia spectrum and other psychotic disorder are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2017).

3.  The criteria for an effective date prior to March 11, 2014, for the award of TDIU are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

In light of the fact that the Veteran has a diagnosis of PTSD; the necessary stressors, experiencing extreme social isolation and racism during military service (see stressor statements at February 2015 VA examination); and a VA medical opinion that relates the Veteran's military stressors to the currently diagnosed PTSD (see VA medical opinion in February 2015), the Board finds that service connection is warranted for PTSD. 

In regard to the claim for service connection for depression, the Board will remand this issue for examination and opinion.

Entitlement to an effective date earlier than March 11, 2014, for service connection of other specified schizophrenia spectrum and other psychotic disorder and TDIU 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b) (2) (i).

VA received the Veteran's Form 21-526EZ, an application for disability compensation and related compensation benefits, on March 11, 2015.  Service connection for schizophrenia was granted in the November 2015 rating decision on appeal and an effective date of March 11, 2015, was assigned-the date of the receipt of the Veteran's claim.  The RO subsequently assigned the Veteran an effective date one year prior to the date of the receipt of the Veteran's claim, i.e., March 11, 2014, pursuant to the Honoring America's Veterans Act, in a September 2014 rating decision.  

The Veteran contends that an earlier effective date is warranted.  However, the e-file does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for schizophrenia for compensation purposes or TDIU.

The Board acknowledges that in a September 1956 rating decision, the RO prepared a memorandum rating decision which granted entitlement to hospital treatment for schizophrenia under the provisions of "PL 239, 82nd Congress." 

[Public Law 239 has since been codified at 38 U.S.C. § 1702, which provides, in pertinent part, that VA treatment may be provided to any veteran of war who developed an active psychosis within two years after discharge or release from active service, shall be deemed to have incurred such disability during active service.  Thus, veterans of a period of war who develop an active psychosis within two years after discharge are eligible for treatment of the psychosis, but are not eligible for compensation payments as the statutory provisions regarding compensation for psychoses require that the disability must have become manifest to a degree of 10 percent or more within one year from the date of separation.  See 38 U.S.C. § 1702.] 

While this rating action resulted in the Veteran gaining access to VA hospital treatment, this grant of benefit was based on an administrative procedures.  In June 1956, the RO received a request from the Stockton State Hospital to confirm the identity and status of the Veteran.  The Trust Officer requested that if there was no claim on file to treat that communication as an informal claim filed on behalf of the Veteran.  She added that if the Veteran had a service connected disability to issue authorization for treatment and transportation.  

In order to assist the Veteran in reimbursement of hospital cost from Stockton State Hospital, the next month a Request for Administrative and Adjudicated Action was generated by VA personnel, which eventually led to the grant of service connection for hospitalization in the September 1956 rating action.  

The Veteran's attorney argues that VA should consider the action by the hospital trustee as a claim for compensation for schizophrenia.  The Board disagrees and finds that the trustee clearly only refers to treatment and transportation.  This is reinforced by the state's department of mental health request (in December 1956) for reimbursement for the care they provided to the Veteran in June 1956.  Furthermore as the claim for service connection for schizophrenia for compensation purposes was not adjudicated, there is no question of finality.  

The Veteran's attorney makes several arguments based on 38 U.S.C. § 5101 and 5110, which defines informal and formal claims as well VA's duties in accordance with such claims.  He contends that VA failed to fully process the claim received in 1956.  Even if it was determined that the Veteran filed a claim for service connection, the Board points out that these statutes were not enacted until September 2, 1958, and would not apply.  (Sept. 2, 1958, P.L. 85-857, §1, 72 Stat. 1225) and (Sept. 2, 1958, P.L. 85-857, §1, 72 Stat. 1226).  Nor would the ensuing court cases apply, which the attorney cites in his arguments, as they do not retroactively apply to 1956.

As the Veteran did not file a claim for service-connected compensation for a psychiatric disability or TDIU prior to March 11, 2015, he is already in receipt of the earliest possible effective date for the award of service connection and TDIU.  The Board is sympathetic to the Veteran's claim and is appreciative of his service; however, the pertinent legal authority governing effective dates in this case is specific, and the Board is bound by such authority.  Since there is no legal basis for an effective date earlier than March 11, 2014, for the award of service connection and TDIU, the claims must be denied.


ORDER

Service connection for PTSD is granted.

Entitlement to an effective date earlier than March 11, 2014, for service connection of other specified schizophrenia spectrum and other psychotic disorder is denied.

Entitlement to an effective date earlier than March 11, 2014, for the grant of TDIU is denied.


REMAND

In light of the Veteran's claim for service connection for PTSD and depression, VA examination was conducted in November 2015 to determine the etiology of any current psychiatric disorder.  The VA examiner diagnosed schizophrenia and a cognitive disorder; however, did not specifically comment on the Veteran's claim of depression.  Further opinion is needed to determine if the Veteran has a separate acquired depressive disorder and if so, whether it is related to military service.  

Examination is also needed to determine the current severity of the Veteran's service connected psychiatric disorders.

At his initial psychiatric consultation in December 2014, the Veteran and his wife reported that he was then receiving private psychiatric care.  The RO should assist the Veteran in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran, obtain records from the private psychiatrist that he referred to in his initial treatment with VA in December 2014.  See VA psychiatric consultation report dated in December 2014.

2.  After obtaining the additional records, schedule VA compensation examination for medical nexus opinion concerning the etiology of his claimed depression and the severity of the service-connected schizophrenia.

a) The psychiatric examiner should determine if the Veteran has a separate depressive disorder.  If so, address whether it is at least as likely as not that any identified depressive disorder initially manifested during his period of service, to include his service connected disabilities or is otherwise related to such service. 

b) Then, determine the severity of his service connected schizophrenia.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.    

The examiner should provide a rationale for all opinions expressed.

3.  If no other development is necessary, re-adjudicate the claims on appeal.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


